DETAILED ACTION

Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.
Applicant argues that Seo’s uplink transmission power is not based on both of the first and second transmission power control information.  The Examiner agrees that Seo teaching in paragraph 014 that uplink transmit power is based on the first transmission power control information.  However, Seo teaching meets the claim requirement “at least” which is one of the first TPC command, the second TPC command, and a current UL control channel power adjustment; therefore, indication of claim 2 allowance because it is more specific, that the uplink control transmission is based on at least two or more TPC commands.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo (US Pub. 2013/0114562).

receiving a first transmit power control, TPC, command (par.014 “A user equipment…..configured to receive first transmission power control information”, par.0117 “TPC command”); 
receiving at least a second TPC command (par.14 “to receive second transmission power control information”, par.0117 “TPC command”); and 
determining a power for an UL control channel transmission based on at least the first TPC command (par.014 “first uplink resource set using uplink transmission which is based on the first transmission power control”, the second TPC command (par.014 “the second uplink resource set using uplink transmission power which is based on the second transmission power control information”), and a current UL control channel power adjustment state (par.0143); and 
transmitting information via the UL control channel according to the determined power (par.0137).  
Regarding claim 3, Seo discloses the TPC commands were received in a downlink, DL, control information, DCI (par.0117), message associated with DL data transmissions occurring at different time intervals (fig.4 “Control region” “Data region”, par.053 “Up to the first 3 OFDM symbols…correspond to a control area to which a control channel is allocated.  The remaining OFDM symbols correspond to a data area…….The DCI includes uplink or downlink scheduling information or includes an uplink transmission power control command for a UE”).  
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pub. 2013/0114562) in view of Pelletier (US Pub. 2017/0013565, IDS dated 8/12/20).
Regarding claim 7, Seo discloses computing the power for the UL control channel transmission based on the first TPC command and the second TPC command comprises computing the power for the UL control channel transmission as a sum of all received TPC commands associated with the UL channel (par.0176 “accumulated of one or more TPC commands”) for PUSCH.  However, Seo fails to disclose a sum of all received TPC commands associated with the UL control channel.
Pelletier discloses a sum of all received TPC commands associated with the UL control channel (par.0641 “accumulation for the…PUCCH transmission).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Seo with the above teaching of Pellier in order to provide a power supply interface are provide transmission power accumulation for PUCCH transmission based on increase in total bandwidth as suggested by Pelletier.

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pub. 2013/0114562) in view of Han (US Pub. 2014/0029532).
Regarding claim 11, Seo discloses everything as claim 1 above.  More specifically, Seo discloses processing circuitry, a transmitter (par.0244-0246).  However Seo fails to teach a power supply circuitry.
Han discloses a power supply circuitry (par.0110 “a power supply interface”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Seo with the above teaching of Han in order to provide a power supply interface are provide the described functionality such as uplink power control for physical uplink control channel as suggested by Han (par.023).
Regarding claim 13, the modified Seo discloses the TPC commands were received in a downlink, DL, control information, DCI (Seo, par.0117), message associated with DL data transmissions occurring at different time intervals (Seo, fig.4 “Control region” “Data region”, par.053 “Up to the first 3 OFDM symbols…correspond to a control area to which a control channel is allocated.  The remaining OFDM symbols correspond to a data area…….The DCI includes uplink or downlink scheduling information or includes an uplink transmission power control command for a UE”).  
Regarding claim 14, the modified Seo discloses wireless device operates in a Frequency Division Duplex, FDD, system (Seo, par.046 “FDD”, par.0172 “FDD”, par.0176). 

17 is rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pub. 2013/0114562) in view of Han (US Pub. 2014/0029532) and further in view of Pellier.
Regarding claim 17, the modified Seo discloses computing the power for the UL control channel transmission based on the first TPC command and the second TPC command comprises computing the power for the UL control channel transmission as a sum of all received TPC commands associated with the UL channel (Seo, par.0176 “accumulated of one or more TPC commands”) for PUSCH.  However, Seo fails to disclose a sum of all received TPC commands associated with the UL control channel.
Pelletier discloses a sum of all received TPC commands associated with the UL control channel (par.0641 “accumulation for the…PUCCH transmission).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to modify the system of Seo with the above teaching of Pellier in order to provide a power supply interface are provide transmission power accumulation for PUCCH transmission based on increase in total bandwidth as suggested by Pelletier.

Allowable Subject Matter
Claims 2, 5-6, 8-10, 12, 15-16, 18-19 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents

Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642